Citation Nr: 1614863	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for bilateral glaucoma.

6.  Entitlement to a compensable evaluation for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to July 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, the Board remanded the claim for a Travel Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2012 remand, the Veteran was scheduled to testify at a hearing in June 2012.  Prior to the hearing, the Veteran's representative advised the VA that the Veteran wished to postpone the hearing for health reasons.  It was noted he requested that the hearing be rescheduled.  In January 2014, the RO issued a supplemental statement of the case.  

In a March 2014 letter, the RO acknowledged the Veteran had requested a hearing and advised him he would be notified when it was to be held.  The case was then returned to the Board without the hearing being scheduled.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the U.S. United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand is appropriate to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing before a Veterans Law Judge at the RO.  The appellant and his representative should be notified of the time and place to report.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




